TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 26, 2013



                                      NO. 03-11-00462-CV


 Sanadco Inc., a Texas Corporation; Mahmoud A. Isba, a/k/a Mahmoud Ahmed Abuisba,
    a/k/a Mike Isba; Walid Abderrahman; Majic Investments, Inc.; Faisal Kahn; Isra
 Enterprises, Inc.; Hattab Al-Shudifat; Haifa Enterprises, Inc.; EID Corp.; Mohammed S.
 Al Hajeid; Majdi Rafe Okla Nsairat; and Omar Unlimited, Inc. Individually, Appellants
                                             v.

  The Office of the Comptroller of Public Accounts of the State of Texas; Susan Combs,
Individually and in her Official Capacity as Comptroller of Public Accounts of the State of
Texas; and Greg Abbott in his Official Capacity as Attorney General for the State of Texas,
                                         Appellees


            APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, HENSON AND GOODWIN
                   JUSTICE HENSON, NOT PARTICIPATIING
            AFFIRMED IN PART; REVERSED AND REMANDED IN PART –
                        OPINION BY JUSTICE PURYEAR




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s order

granting the appellees’ plea to the jurisdiction EXCEPT for the portion of the trial court’s order

dismissing the appellants’ counterclaim asserting that AP 92 and AP 122 were improperly

promulgated rules: IT IS THEREFORE considered, adjudged and ordered that the portion of

the trial court’s order dismissing the counterclaim asserting that AP 92 and AP 122 were

improperly promulgated rules is reversed, and we remand the cause for further proceedings
consistent with this opinion.    However, we affirm the remainder of the trial court’s order

granting the plea to the jurisdiction. It is FURTHER ordered that each party shall pay the costs

of the appeal incurred by that party, both in this Court and the court below; and that this decision

be certified below for observance.




                                                 2